EXHIBIT 10.1


EXECUTION VERSION


FIRST AMENDMENT AND COMMITMENT INCREASE AGREEMENT
THIS FIRST AMENDMENT AND COMMITMENT INCREASE AGREEMENT (the “Amendment”), dated
as of November 1, 2019, to the Credit Agreement referred to below is by and
among GRIFFIN-AMERICAN HEALTHCARE REIT IV HOLDINGS, LP, a Delaware limited
partnership (the “Borrower”), GRIFFIN-AMERICAN HEALTHCARE REIT IV, INC., a
Maryland corporation (the “Parent”), the Subsidiary Guarantors identified on the
signature pages hereto, the Lenders identified on the signature pages hereto,
including, without limitation, the Person identified on the signature pages
hereto as the New Lender and which has agreed to provide certain of the First
Amendment Increases (as defined below) (the “New Lender”) and such existing
Lenders which have agreed to provide certain of the First Amendment Increases
(the “Increasing Lenders”), BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and an L/C Issuer and KEYBANK, NATIONAL ASSOCIATION, as an L/C
Issuer.
W I T N E S E T H
WHEREAS, a $250,000,000 term loan credit facility and a $150,000,000 revolving
credit facility were established pursuant to that Credit Agreement dated as of
November 28, 2018 (amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among the Borrower, the Parent, the
Subsidiary Guarantors party thereto, the Lenders identified therein, Bank of
America, N.A., as Administrative Agent, a Swing Line Lender and an L/C Issuer
and KeyBank, National Association, as an L/C Issuer;
WHEREAS, the Borrower has requested an increase in (i) the Term Loan Facility in
an aggregate amount equal to $45,000,000 in the form of an incremental term loan
(the “First Incremental Term Loan”) and (ii) the Revolving Facility in an
aggregate amount equal to $85,000,000 (the “First Incremental Revolving
Increase” and, together with the First Incremental Term Loan, the “First
Amendment Increases”), in each case, pursuant to the provisions to Section
2.01(e) of the Credit Agreement and the New Lender and the Increasing Lenders,
as applicable, have agreed to provide such First Amendment Increases in
accordance with Schedule 2.01 of the Credit Agreement as set forth on Annex I
hereto; and
WHEREAS, the Lenders party to this Amendment (constituting the Required Lenders)
have agreed to make such amendments on the terms and conditions provided herein;
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:
Section 1.    Definitions. Capitalized terms used but not otherwise defined
herein shall have the meanings provided in the Credit Agreement. Section
references are to sections and subsections in the Credit Agreement.
Section 2.    Amendments. Subject to the terms and conditions provided herein,
the Credit Agreement is modified in the following respects.
2.1        The title page to the Credit Agreement is hereby amended by deleting
“MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED” and inserting “BOFA
SECURITIES, INC.” in lieu thereof.
2.2        The Table of Contents to the Credit Agreement is hereby amended by
(i) deleting “5.22 Collateral Documents” and inserting “5.22 Reserved” in lieu
thereof and (ii) inserting a new section 10.26 entitled “Acknowledgment
Regarding Any Supported QFCs”.


1

--------------------------------------------------------------------------------




2.3        The following definitions are hereby added to Section 1.01 of the
Credit Agreement in the appropriate alphabetical order:
““BofA Securities” means BofA Securities, Inc., together with its successors.
“First Amendment” means that certain First Amendment and Commitment Increase
Agreement, dated as of the First Amendment Effective Date, by and among the
Borrower, the Guarantors, the Lenders party thereto and the Administrative
Agent.
“First Amendment Effective Date” means November 1, 2019.
“First Incremental Revolving Increase” means that Incremental Revolving Increase
set forth in the First Amendment.
“First Incremental Term Loan” has the meaning provided in Section 2.01(d).
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.
“SOFR-Based Rate” means SOFR or Term SOFR.
“Swing Line Commitment” means, with respect to the Swing Line Lender, the
commitment of the Swing Line Lender to make Swing Line Loans in Dollars, and
with respect to each Revolving Lender, the commitment of such Revolver Lender to
purchase participation interests in Swing Line Loans in Dollars.
“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.
2.4        Section 1.01 of the Credit Agreement is hereby amended by:


(i)     deleting “MLPFS” and inserting “BofA Securities” in lieu thereof in the
definition of “Agent-Related Persons”;
 
(ii)     deleting “Section 2.01(d)” and inserting “Section 2.01(e)” in lieu
thereof in the definition of “Aggregate Revolving Committed Amount”;


(iii)    deleting “MLPFS” and inserting “BofA Securities” in lieu thereof in the
definition of “Arranger”;




2



--------------------------------------------------------------------------------




(iv)    deleting “2017” and inserting “2018” in lieu thereof in the definition
of “Audited Financial Statements”;


(v)     deleting each instance of “subsidiary” and inserting “Subsidiary” in
lieu thereof in the definition of “Consolidated Net Income”;


(vi)    deleting “, including” from the definition of “Disposition”;


(vii)    deleting “Section 2.01(d)” and inserting “Section 2.01(e)” in lieu
thereof in the definition of “Lender Joinder Agreement”;


(viii)    (a) deleting “other administrative matters” and inserting “other
technical administrative or operational matters” in lieu thereof in the
definition of “LIBOR Successor Rate Conforming Changes” and (b) inserting “and
implementation” immediately after “to reflect the adoption” in the definition of
“LIBOR Successor Rate Conforming Changes”;


(ix)     deleting “the” immediately before “any Consolidated Party” in the
definition of “Multiemployer Plan”;


(x)     (a) deleting “The initial Revolving Commitment Percentages” and
inserting “The Revolving Commitment Percentages” in lieu thereof in the
definition of “Revolving Commitment Percentage” and (b) deleting “Closing Date”
and inserting “First Amendment Effective Date and may be updated from time to
time” in lieu thereof in the definition of “Revolving Commitment Percentage”;


(xi)    (a) deleting “The initial Revolving Commitment Percentages” and
inserting “The Revolving Commitment Percentages” in lieu thereof in the
definition of “Revolving Committed Amount” and (b) deleting “Closing Date” and
inserting “First Amendment Effective Date” in lieu thereof in the definition of
“Revolving Committed Amount”;


(xii)    deleting “Closing Date” and inserting “First Amendment Effective Date”
in lieu thereof in the definition of “Term Loan Commitment Percentage”; and


(xiii)    inserting “and was” immediately after “Section 6.16” in the definition
of “Unencumbered Property”.


2.5        The following definitions set forth in Section 1.01 of the Credit
Agreement are hereby amended and restated in their entireties to read as
follows:
““Commitment” means (a) with respect to each Lender, (i) the Revolving
Commitment of such Lender and (ii) the Term Loan Commitment of such Lender, (b)
with respect to each L/C Issuer, the L/C Commitment of such L/C Issuer and (c)
with respect to the Swing Line Lender, the Swing Line Commitment of the Swing
Line Lender, in each case, as the context requires.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) (in


3



--------------------------------------------------------------------------------




such case, the “LIBOR Rate”) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at approximately 11:00 a.m.,
London time determined two Business Days prior to such date for Dollar deposits
with a term of one month commencing that day;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied as otherwise
reasonably determined by the Administrative Agent; and if the Eurodollar Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Credit Agreement.
Notwithstanding anything to the contrary in this Agreement or any other Credit
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower) that the Borrower or Required Lenders (as applicable) have determined,
that:
(i)
adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary, or

(ii)
the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”), or

(iii)
syndicated loans currently being executed, or that include language similar to
that contained in this Section, are being executed or amended (as applicable) to
incorporate or adopt a new benchmark interest rate to replace LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section with (x) one or more
SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated (the
“Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and any
such amendment shall become effective at 5:00 p.m. on the


4



--------------------------------------------------------------------------------




fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders (A) in the case of an amendment
to replace LIBOR with a rate described in clause (x), object to the Adjustment;
or (B) in the case of an amendment to replace LIBOR with a rate described in
clause (y), object to such amendment; provided that for the avoidance of doubt,
in the case of clause (A), the Required Lenders shall not be entitled to object
to any SOFR-Based Rate contained in any such amendment. Such LIBOR Successor
Rate shall be applied in a manner consistent with market practice; provided that
to the extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended, (to the extent of the affected Eurodollar
Loans or Interest Periods), and (y) the Eurodollar Rate component shall no
longer be utilized in determining the Base Rate. Upon receipt of such notice,
the Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Loans (to the extent of the affected Eurodollar Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Conforming Changes to the Lenders reasonably
promptly after such amendment becomes effective.
“Fee Letter” means that certain letter agreement dated as of September 7, 2018,
among the Administrative Agent, BofA Securities (as successor to Merrill Lynch,
Pierce, Fenner & Smith Incorporated) and the Parent, as amended and/or
supplemented by that certain First Amendment to Fee Letter, dated as of October
22, 2018 and that certain Second Amendment to Fee Letter, dated as of November
1, 2019 (and as may be further amended, restated, supplemented or otherwise
modified from time to time).
“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans and to share in the
Revolving Obligations hereunder up to such Revolving Lender’s Revolving
Commitment Percentage thereof. The aggregate principal amount of the Revolving
Commitments of all of the Revolving Lenders as in effect on the First Amendment
Effective Date is Two Hundred Thirty Five Million Dollars ($235,000,000), as
increased from One Hundred Fifty Million Dollars ($150,000,000) pursuant to the
First Incremental Revolving Increase.


5



--------------------------------------------------------------------------------




“Term Loan Commitment” means, with respect to each Term Loan Lender, the
commitment of such Term Loan Lender to make its portion of the Term Loan to the
Borrower pursuant to Section 2.01(d), in the principal amount set forth opposite
such Term Loan Lender’s name on Schedule 2.01; provided that, at any time after
funding of a Term Loan, the determination of “Required Lender” shall also be
based on the outstanding principal amount of the such Term Loan. The aggregate
principal amount of the Term Loan Commitments of all of the Term Loan Lenders as
in effect on the First Amendment Effective Date is Two Hundred Ninety Five
Million Dollars ($295,000,000), as increased from Two Hundred Fifty Million
Dollars ($250,000,000) pursuant to the First Incremental Term Loan, which for
the avoidance of doubt may be reduced pursuant to Section 2.01(d) hereof.”
2.6         The definition of “MLPFS” set forth in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety.
2.7         Clause (a) of Section 2.01 of the Credit Agreement is hereby amended
and restated in its entirety as follows:
“(a)    Revolving Loans. During the Commitment Period, each Revolving Lender
severally agrees to make revolving credit loans (the “Revolving Loans”) to the
Borrower on any Business Day; provided that after giving effect to any such
Revolving Loan, (i) with regard to the Revolving Lenders collectively, the
aggregate outstanding principal amount of Revolving Obligations (X) prior to the
First Amendment Effective Date, shall not exceed ONE HUNDRED FIFTY MILLION
DOLLARS ($150,000,000) and (Y) thereafter, shall not exceed TWO HUNDRED THIRTY
FIVE MILLION DOLLARS ($235,000,000), (as increased or decreased from time to
time pursuant to this Credit Agreement, the “Aggregate Revolving Committed
Amount”) and (ii) with regard to each Revolving Lender individually, such
Lender’s Revolving Commitment Percentage of Revolving Obligations shall not
exceed its respective Revolving Committed Amount. Revolving Loans may consist of
Base Rate Loans, Eurodollar Loans, or a combination thereof, as provided herein,
and may be repaid and reborrowed in accordance with the provisions hereof. For
the avoidance of doubt, the First Incremental Revolving Increase shall be deemed
to constitute an Incremental Revolving Increase hereunder.”
2.10        Clause (d) of Section 2.01 of the Credit Agreement is hereby amended
and restated in its entirety as follows:
“(d)    Term Loans. Each Term Loan Lender severally agrees to make its pro rata
share of (i) a term loan to the Borrower in Dollars on the Closing Date in an
aggregate amount of TWO HUNDRED MILLION DOLLARS ($200,000,000), (ii) a
delayed-draw term loan to the Borrower in Dollars of up to FIFTY MILLION DOLLARS
($50,000,000) one additional time during the Term Loan Delayed Draw Commitment
Period and (iii) an incremental term loan (such term loan, the “First
Incremental Term Loan”) to the Borrower in Dollars on the First Amendment
Effective Date pursuant to the First Amendment in an aggregate principal amount
of FORTY FIVE MILLION DOLLARS ($45,000,000) (each, a “Term Loan”); provided,
that (x) after giving effect to any such Term Loan, with regard to each Term
Loan Lender individually, such Term Loan Lender’s Term Loan Commitment
Percentage of the outstanding Term Loan shall not exceed its respective Term
Loan Commitment and (y) for the avoidance of doubt, after the Term Loan Delayed
Draw Commitment Period, whether or not the Term Loan Lenders have severally made
the delayed-draw Term Loan to the Borrower set forth in clause (ii) above, any
such Term Loan Lender’s unfunded Term Loan Commitment (if any) in respect of
such delayed-draw Term Loan set forth in clause (ii) above shall automatically
be terminated. Term Loans may consist of Base Rate Loans, Eurodollar Loans, or a
combination thereof, as provided herein, and may be repaid in


6



--------------------------------------------------------------------------------




whole or in part at any time but amounts repaid on any Term Loan hereunder may
not be reborrowed. Each such Term Loan shall be part of the same tranche. For
the avoidance of doubt, the First Incremental Term Loan shall be deemed to
constitute an Incremental Term Loan Facility hereunder.”
2.11        Section 2.03 of the Credit Agreement is hereby amended by inserting
the following new clause (l):
“(l)    Reports. Each L/C Issuer shall provide to the Administrative Agent a
list of outstanding Letters of Credit issued by it (together with type, amounts,
maturity and/or cancellation date).”
2.12     The last sentence of clause (a) of Section 2.06 of the Credit Agreement
is hereby amended by inserting “and to the Term Loans of the Term Loan Lenders
in accordance with their respective Term Loan Commitment Percentages, as
applicable” immediately after “with their respective Revolving Commitment
Percentages”.
2.14        Clause (b) of Section 4.02 of the Credit Agreement is hereby amended
by inserting “or Event of Default” immediately after each instance of “Default”.
2.22        Section 5.12 of the Credit Agreement is hereby amended by deleting
“the” immediately before “any Consolidated Party”.
2.28        Section 6.01 of the Credit Agreement is hereby amended by deleting
“Ernst & Young” in clause (a) and inserting “Deloitte LLP” in lieu thereof.
2.45        Clause (b)(iii)(C) of Section 10.07 of the Credit Agreement is
hereby amended by inserting “in respect of any Revolving Commitment” immediately
after “required for any assignment”.
2.47        Clause (f) of Section 10.07 of the Credit Agreement is hereby
amended by inserting “Revolving” immediately before “Loans pursuant to
Subsection (b) above”.
2.48        Clause (a) of Section 10.19 of the Credit Agreement is hereby
amended and restated in its entirety as follows:
“(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES; PROVIDED, THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN
ALL RIGHTS ARISING UNDER FEDERAL LAW.”
2.49        Section 10.23 of the Credit Agreement is hereby amended by deleting
each instance of “AMONG” and inserting “among” in lieu thereof.
2.50        A new section 10.26 to the Credit Agreement is inserted into the
Credit Agreement as follows:
“10.26    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Credit Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution


7



--------------------------------------------------------------------------------




power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Credit
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):
(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b) As used in this Section 10.26, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).”
2.51        Schedule 2.01 to the Credit Agreement is hereby amended and restated
in its entirety in the form attached hereto as Annex I.
Section 3.        Representations and Warranties. Each of the Credit Parties
hereby represents and warrants that:
3.1    It has full power and authority, and has taken all action necessary, to
execute and deliver this Amendment and to consummate the transactions
contemplated hereby.


8



--------------------------------------------------------------------------------




3.2    It has executed and delivered this Amendment and this Amendment
constitutes a legal, valid and binding obligation enforceable against it in
accordance with its terms, except to the extent that enforceability may be
limited by Debtor Relief Laws and subject to equitable principles.
3.3    The representations and warranties of the Credit Parties made in or
pursuant to the Credit Agreement and the other Credit Documents shall be true in
all material respects (except to the extent that any representation and warranty
is qualified by materiality, in which case such representation and warranty
shall be true and correct in all respects) as of the date hereof, other than
those representations and warranties which expressly relate to an earlier date,
in which case, they were true and correct in all material respects (except to
the extent that any representation and warranty is qualified by materiality, in
which case such representation and warranty shall be true and correct in all
respects) as of such earlier date.
3.4    No Default or Event of Default exists immediately before, or will exist
immediately after, giving effect to this Amendment.
Section 4.     Acknowledgment, Reaffirmation and Confirmation. Each Credit Party
(a) acknowledges and consents to all of the terms and conditions of this
Amendment, (b) affirms all of its obligations under the Credit Documents and (c)
agrees that this Amendment and all documents, agreements and instruments
executed in connection with this Amendment do not operate to reduce or discharge
such Credit Party’s obligations under the Credit Documents.
Section 5.        New Lender and Increasing Lenders Acknowledgment and
Agreement. Each Increasing Lender and the New Lender each acknowledge and agrees
to an increase in its respective Commitments as shown on Schedule 2.01, as set
forth on Annex I hereto.
Section 6.        Conditions Precedent. The effectiveness of this Amendment is
subject to satisfaction of all of the following conditions precedent, each in
form and substance satisfactory to the Administrative Agent and the Lenders
party hereto (such date, the “First Amendment Effective Date”):
6.1     Receipt by the Administrative Agent of copies of this Amendment duly
executed by the Borrower, the Subsidiary Guarantors, the Administrative Agent
and the Lenders party hereto (including, without limitation, the New Lender and
the Increasing Lenders).
6.2     Receipt by the Administrative Agent of new or amended and restated
Notes, as applicable, for each Lender (to the extent requested by such Lender),
duly executed by the Borrower to reflect the First Amendment Increases
hereunder.
6.3     Receipt by the Administrative Agent of a copy of that certain Second
Amendment to Fee Letter, duly executed by the Parent.
6.6     Receipt of a certificate of a responsible officer or director (as
appropriate based on the applicable jurisdiction of organization) of each Credit
Party as of the First Amendment Effective Date (i) attaching copies of the
Organization Documents certified by a secretary or assistant secretary to be
true and correct as of the date hereof (or, if such Organization Documents have
not been amended, modified or supplemented since such Organization Documents
were last certified and delivered to the Administrative Agent, certifying that
such Organization Documents have not been amended, modified or supplemented
since such delivery and remain true, correct and complete and in full force and
effect as of the date hereof), (ii) attaching copies of the resolutions of its
board of directors or managers (or analogous governing body) approving and
adopting the transactions contemplated by this Amendment, and authorizing the
execution and delivery thereof, certified by


9



--------------------------------------------------------------------------------




a secretary or assistant secretary to be true and correct as of the date hereof,
(iii) attaching an incumbency certification identifying the responsible officers
that are authorized to execute this Amendment and related documents and to act
on their behalf in connection with this Amendment and the Credit Documents and
(iv) attaching such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Credit Party is duly organized or
formed, and is validly existing, in good standing and qualified to engage in
business in the jurisdiction of their incorporation or organization.
6.7     Receipt by the Administrative Agent and each Lender party hereto of, in
each case, at least five days prior to the First Amendment Effective Date:
(a)      all documentation and other information requested by the Administrative
Agent or any Lender party hereto under applicable “know your customer” or
anti‑money laundering rules, regulations or policies, including the Patriot Act;
and
(b)     a Beneficial Ownership Certification in relation to each Credit Party
that qualifies as a “legal entity customer” under the Beneficial Ownership
Certification.
6.8     Receipt of a certificate or certificates executed by a Responsible
Officer of the Borrower as of the First Amendment Effective Date, stating that
(i) each Credit Party is in compliance in all material respects with all
existing financial obligations (whether pursuant to the terms and conditions of
the Credit Agreement or otherwise), (ii) all governmental, stockholder and third
party consents and approvals, if any, with respect to this Amendment and the
transactions contemplated hereby have been obtained, (iii) no action, suit,
investigation or proceeding is pending, or to the knowledge of the Credit
Parties threatened, in any court or before any arbitrator or governmental
instrumentality that purports to affect any Consolidated Party or any
transaction contemplated by the Credit Documents, if such action, suit,
investigation or proceeding could have a Material Adverse Effect, (iv)
immediately prior to and following the transactions contemplated herein, each of
the Credit Parties shall be Solvent, and (v) immediately after the execution of
this Amendment, (A) no Default or Event of Default exists and (B) all
representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects (except to the extent
that any representation and warranty is qualified by materiality, in which case
such representation and warranty shall be true and correct in all respects),
other than those representations and warranties which expressly relate to an
earlier date, in which case, they were true and correct in all material respects
(except to the extent that any such representation and warranty is qualified by
materiality, in which case such representation and warranty was true and correct
in all respects) as of such earlier date.
6.9     Receipt of an opinion of counsel, in form and substance reasonably
satisfactory to the Administrative Agent, of Clifford Chance US LLP, special New
York, Delaware and Maryland counsel for the Credit Parties, addressed to the
Administrative Agent and the Lenders.
Section 7.        New Lender Joinder. From and after the First Amendment
Effective Date, by execution of this Amendment, the New Lender hereby
acknowledges, agrees and confirms that, by its execution of this Amendment, such
Person will be deemed to be a party to the Credit Agreement and a “Term Loan
Lender”, a “Revolving Lender” and a “Lender” for all purposes of the Credit
Agreement, and shall have all of the rights and obligations of a Lender
thereunder as if it had executed the Credit Agreement. Such Person hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions applicable to the Lenders contained in the Credit
Agreement.


10



--------------------------------------------------------------------------------




Section 8.        Existing Revolving Loans. If any Revolving Loans are
outstanding on the First Amendment Effective Date, (a) each Increasing Lender
under the Revolving Credit Facility hereby agrees to make Revolving Loans, the
proceeds of which shall be applied by the Administrative Agent to prepay the
Revolving Loans of the existing Revolving Lenders prior to giving effect to the
Amendment, in an amount necessary such that after giving effect thereto the
outstanding Revolving Loans are held ratably among all of the Revolving Lenders
and (b) the Borrower shall pay any amount required pursuant to Section 3.05 of
the Credit Agreement as a result of any such prepayment of such Revolving Loans
of the existing Revolver Lenders.
Section 9.        Amendment is a “Credit Document”. This Amendment is a Credit
Document and all references to a “Credit Document” in the Credit Agreement and
the other Credit Documents (including, without limitation, all such references
in the representations and warranties in the Credit Agreement and the other
Credit Documents) shall be deemed to include this Amendment.
Section 10.      Full Force and Effect. Except as modified hereby, all of the
terms and provisions of the Credit Agreement and the other Credit Documents
(including schedules and exhibits thereto) shall remain in full force and
effect.
Section 11.     Expenses. The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment and the syndication of the First
Amendment Increases provided for herein, including the reasonable fees and
expenses of Cadwalader, Wickersham & Taft, LLP.
Section 12.     Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart. Delivery by any party
hereto of an executed counterpart of this Amendment by facsimile or other
electronic imaging shall be effective as such party’s original executed
counterpart.
Section 13.     Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to conflict of laws principles; provided that the Administrative Agent and each
Lender shall retain all rights arising under federal law.
[Remainder of page intentionally left blank]


11



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.
BORROWER:
 
 
 
Griffin-American Healthcare REIT IV Holdings, LP,
a Delaware limited partnership
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
a Maryland corporation,
its General Partner
 
 
 
By:
/s/ Brian S. Peay
Name:
Brian S. Peay
Its:
Chief Financial Officer



PARENT:
 
Griffin-American Healthcare REIT IV, Inc.,
a Maryland corporation
 
 
By:
/s/ Brian S. Peay
Name:
Brian S. Peay
Its:
Chief Financial Officer



FIRST AMENDMENT AND COMMITMENT INCREASE AGREEMENT
GRIFFIN IV

--------------------------------------------------------------------------------




SUBSIDIARY GUARANTORS:
GAHC4 Auburn CA MOB, LLC,
GAHC4 Pottsville PA MOB, LLC,
GAHC4 Charlottesville VA MOB, LLC,
GAHC4 Cullman AL MOB III, LLC,
GAHC4 Iron MOB Portfolio, LLC,
GAHC4 Mint Hill NC MOB GP, LLC,
GAHC4 Lafayette LA ALF Portfolio, LLC,
GAHC4 Evendale OH MOB, LLC,
GAHC4 Battle Creek MI MOB, LLC,
GAHC4 Reno NV MOB Sole Member, LLC,
GAHC4 Athens GA MOB Portfolio, LLC,
GAHC4 SW Illinois Senior Housing Portfolio, LLC,
GAHC4 Northern CA Senior Housing Portfolio, LLC,
GAHC4 Roseburg OR MOB Sole Member, LLC,
GAHC4 Fairfield County CT MOB Portfolio, LLC,
GAHC4 Central Wisconsin SC Portfolio, LLC,
GAHC4 Peninsula FL JV Partner, LLC,
GAHC4 Missouri SNF Portfolio, LLC,
GAHC4 Edmonds WA MOB, LLC,
GAHC4 Glendale WI MOB, LLC,
GAHC4 Grand Junction CO MOB, LLC,
GAHC4 Sauk Prairie WI MOB Member, LLC,
GAHC4 Surprise AZ MOB, LLC,
GAHC4 Pinnacle SH JV Partner, LLC,
GAHC4 Flemington NJ MOB Portfolio, LLC
GAHC4 Michigan ALF Portfolio, LLC
GAHC4 Lawrenceville GA MOB II, LLC
GAHC4 Mill Creek WA MOB, LLC
GAHC4 Modesto CA MOB, LLC
GAHC4 Lithonia GA MOB, LLC
GAHC4 Bloomington IL MOB, LLC
GAHC4 Blue Badger MOB Portfolio, LLC
GAHC4 Great Nord MOB Portfolio, LLC
GAHC4 Memphis TN MOB, LLC
GAHC4 Overland Park KS MOB, LLC
GAHC4 West Des Moines IA SNF, LLC
each, a Delaware limited liability company            
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer



FIRST AMENDMENT AND COMMITMENT INCREASE AGREEMENT
GRIFFIN IV

--------------------------------------------------------------------------------






GAHC4 Cullman AL MOB I, LLC,
GAHC4 Cullman AL MOB II, LLC,
GAHC4 Sylacauga AL MOB, LLC,
each, a Delaware limited liability company
By:
GAHC4 Iron MOB Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer



GAHC4 Marysville OH MOB, LLC,
a Delaware limited liability company    
By:
GAHC4 Blue Badger MOB Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer





FIRST AMENDMENT AND COMMITMENT INCREASE AGREEMENT
GRIFFIN IV

--------------------------------------------------------------------------------






GAHC4 Mint Hill NC MOB, LP,
a Delaware limited partnership
By:
GAHC4 Mint Hill NC MOB GP, LLC,
 
a Delaware limited liability company,
 
its General Partner
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer



GAHC4 Lafayette LA ALF, LLC,
GAHC4 Lafayette LA MC, LLC,
each, a Delaware limited liability company
By:
GAHC4 Lafayette LA ALF Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer





FIRST AMENDMENT AND COMMITMENT INCREASE AGREEMENT
GRIFFIN IV

--------------------------------------------------------------------------------






GAHC4 Reno NV MOB, LLC,
a Delaware limited liability company
By:
GAHC4 Reno NV MOB Sole Member, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer



GAHC4 Athens GA MOB I, LLC,
GAHC4 Athens GA MOB II, LLC,
each, a Delaware limited liability company
By:
GAHC4 Athens MOB Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer





FIRST AMENDMENT AND COMMITMENT INCREASE AGREEMENT
GRIFFIN IV

--------------------------------------------------------------------------------






GAHC4 Columbia IL SH, LLC,
GAHC4 Columbia IL MC, LLC,
GAHC4 Millstadt IL SH, LLC,
GAHC4 Red Bud IL SH, LLC,
GAHC4 Waterloo IL SH, LLC,
each, a Delaware limited liability company
By:
GAHC4 SW Illinois Senior Housing Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer



GAHC4 Chesterton IN MOB, LLC,
GAHC4 Crown Point IN MOB, LLC
GAHC4 Plymouth MN MOB, LLC,
GAHC4 Tinley Park IL MOB, LLC,
each, a Delaware limited liability company
By:
GAHC4 Great Nord MOB Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer





FIRST AMENDMENT AND COMMITMENT INCREASE AGREEMENT
GRIFFIN IV

--------------------------------------------------------------------------------






GAHC4 Belmont CA ALF, LLC,
GAHC4 Fairfield CA MC, LLC,
GAHC4 Menlo Park CA MC, LLC,
GAHC4 Sacramento CA ALF, LLC,
each, a Delaware limited liability company
By:
GAHC4 Northern CA Senior Housing Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer

GAHC4 Roseburg OR MOB, LLC,
a Delaware limited liability company
By:
GAHC4 Roseburg OR MOB Sole Member, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer





FIRST AMENDMENT AND COMMITMENT INCREASE AGREEMENT
GRIFFIN IV

--------------------------------------------------------------------------------






GAHC4 Stratford CT MOB, LLC,
GAHC4 Trumbull CT MOB, LLC,
each, a Delaware limited liability company
By:
GAHC4 Fairfield County CT MOB Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer





GAHC4 Sun Prairie WI SC, LLC,
GAHC4 Waunakee WI SC, LLC,
each, a Delaware limited liability company
By:
GAHC4 Central Wisconsin SC Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer





FIRST AMENDMENT AND COMMITMENT INCREASE AGREEMENT
GRIFFIN IV

--------------------------------------------------------------------------------






GAHC4 Peninsula FL JV, LLC,
a Delaware limited liability company
By:
GAHC4 Peninsula FL JV Partner, LLC,
 
a Delaware limited liability company,
 
its Managing Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer



GAHC4 Central FL Senior Housing Portfolio, LLC,
a Delaware limited liability company            
By:
GAHC4 Peninsula FL JV, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
GAHC4 Peninsula FL JV Partner, LLC,
 
a Delaware limited liability company,
 
its Managing Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer



FIRST AMENDMENT AND COMMITMENT INCREASE AGREEMENT
GRIFFIN IV

--------------------------------------------------------------------------------






GAHC4 Bayside FL SH, LLC,
GAHC4 Grande FL SH, LLC,
GAHC4 Spring Oaks FL SH, LLC,
GAHC4 Balmoral FL SH, LLC,
GAHC4 Bradenton FL SH, LLC,
GAHC4 Lake Morton FL SH, LLC,
GAHC4 Renaissance FL SH, LLC,
GAHC4 Spring Haven FL SH, LLC,
GAHC4 Forest Oaks FL SH, LLC,
each, a Delaware limited liability company
By:
GAHC4 Central FL Senior Housing Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
GAHC4 Peninsula FL JV, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
GAHC4 Peninsula FL JV Partner, LLC,
 
a Delaware limited liability company,
 
its Managing Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer



FIRST AMENDMENT AND COMMITMENT INCREASE AGREEMENT
GRIFFIN IV

--------------------------------------------------------------------------------






GAHC4 Salisbury MO SNF, LLC,
GAHC4 Sedalia MO SNF, LLC,
GAHC4 St. Elizabeth MO SNF, LLC,
GAHC4 Trenton MO SNF, LLC,
GAHC4 Florissant MO SNF, LLC,
GAHC4 Kansas City MO SNF, LLC,
GAHC4 Milan MO SNF, LLC,
GAHC4 Moberly MO SNF, LLC,
each, a Delaware limited liability company
By:
GAHC4 Missouri SNF Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer



FIRST AMENDMENT AND COMMITMENT INCREASE AGREEMENT
GRIFFIN IV

--------------------------------------------------------------------------------






GAHC4 Sauk Prairie WI MOB, LLC,
a Delaware limited liability company
By:
GAHC4 Sauk Prairie WI MOB Member, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer







GAHC4 Pinnacle SH JV, LLC,
a Delaware limited liability company
By:
GAHC4 Pinnacle SH JV Partner, LLC,
 
a Delaware limited liability company,
 
its Managing Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer





FIRST AMENDMENT AND COMMITMENT INCREASE AGREEMENT
GRIFFIN IV

--------------------------------------------------------------------------------






GAHC4 Pinnacle Senior Housing Portfolio, LLC,
a Delaware limited liability company
By:
GAHC4 Pinnacle SH JV, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
GAHC4 Pinnacle SH JV Partner, LLC,
 
a Delaware limited liability company,
 
its Managing Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer





FIRST AMENDMENT AND COMMITMENT INCREASE AGREEMENT
GRIFFIN IV

--------------------------------------------------------------------------------






GAHC4 Beaumont TX ALF, LLC,
GAHC4 Warrenton MO ALF, LLC,
each, a Delaware limited liability company
By:
GAHC4 Pinnacle Senior Housing Portfolio, LLC
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
GAHC4 Pinnacle SH JV, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
GAHC4 Pinnacle SH JV Partner, LLC,
 
a Delaware limited liability company,
 
its Managing Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer



FIRST AMENDMENT AND COMMITMENT INCREASE AGREEMENT
GRIFFIN IV

--------------------------------------------------------------------------------






GAHC4 Flemington Sand Hill NJ MOB, LLC,
GAHC4 Flemington 1 Wescott NJ MOB, LLC,
each, a Delaware limited liability company
By:
GAHC4 Flemington NJ MOB Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer



FIRST AMENDMENT AND COMMITMENT INCREASE AGREEMENT
GRIFFIN IV

--------------------------------------------------------------------------------






GAHC4 Holland MI ALF, LLC,
GAHC4 Howell MI ALF, LLC,
GAHC4 Lansing MI ALF, LLC,
GAHC4 Riverside Grand Rapids MI ALF, LLC,
GAHC4 Wyoming MI ALF, LLC,
each, a Delaware limited liability company
By:
GAHC4 Michigan ALF Portfolio, LLC,
 
a Delaware limited liability company,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
a Delaware limited partnership,
 
its Sole Member
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.
 
a Maryland corporation
 
its General Partner
 
 
 
 
 
 
By:
/s/ Brian S. Peay
 
Name:
Brian S. Peay
 
Its:
Chief Financial Officer







FIRST AMENDMENT AND COMMITMENT INCREASE AGREEMENT
GRIFFIN IV

--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT AND
LENDERS:
 
BANK OF AMERICA, N.A., as Administrative Agent
 
 
By:
/s/ Henry Pennell
Name:
Henry Pennell
Title:
Vice President







FIRST AMENDMENT AND COMMITMENT INCREASE AGREEMENT
GRIFFIN IV

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a Lender, an L/C
Issuer, Swing Line Lender and an Issuing Lender
 
 
By:
/s/ Bhavesh Raicha
Name:
Bhavesh Raicha
Title:
Vice President





FIRST AMENDMENT AND COMMITMENT INCREASE AGREEMENT
GRIFFIN IV

--------------------------------------------------------------------------------






KEYBANK, NATIONAL ASSOCIATION, as a Lender
and an L/C Issuer
 
 
By:
/s/ Eric Hafertepen
Name:
Eric Hafertepen
Title:
Vice President
 
Real Estate Capital





FIRST AMENDMENT AND COMMITMENT INCREASE AGREEMENT
GRIFFIN IV

--------------------------------------------------------------------------------






CITIZENS BANK, N.A.,
as a Lender and an Issuing Lender
 
 
By:
/s/ Nan E. Delahunt
Name:
Nan E. Delahunt
Title:
Vice President













FIRST AMENDMENT AND COMMITMENT INCREASE AGREEMENT
GRIFFIN IV

--------------------------------------------------------------------------------






FIFTH THIRD BANK, an Ohio banking corporation,
as a Lender and an Issuing Lender
 
 
By:
/s/ John Kang
Name:
John Kang
Title:
Director









FIRST AMENDMENT AND COMMITMENT INCREASE AGREEMENT
GRIFFIN IV

--------------------------------------------------------------------------------






COMERICA BANK,
as a Lender
 
 
By:
/s/ Charles Weddell
Name:
Charles Weddell
Title:
Vice President















FIRST AMENDMENT AND COMMITMENT INCREASE AGREEMENT
GRIFFIN IV

--------------------------------------------------------------------------------






HANCOCK WHITNEY BANK,
as a Lender and an Issuing Lender
 
 
By:
/s/ Joshua N. Livingston
Name:
Joshua N. Livingston
Title:
Duly Authorized Signatory















FIRST AMENDMENT AND COMMITMENT INCREASE AGREEMENT
GRIFFIN IV

--------------------------------------------------------------------------------






THE HUNTINGTON NATIONAL BANK,
as a Lender
 
 
By:
/s/ Eva S. McQuillen
Name:
Eva S. McQuillen
Title:
Vice President

















FIRST AMENDMENT AND COMMITMENT INCREASE AGREEMENT
GRIFFIN IV

--------------------------------------------------------------------------------






BOKF, NA DBA BANK OF OKLAHOMA,
as a Lender
 
 
By:
/s/ Christopher Rollmann
Name:
Christopher Rollmann
Title:
Senior Vice President









FIRST AMENDMENT AND COMMITMENT INCREASE AGREEMENT
GRIFFIN IV

--------------------------------------------------------------------------------






BANK OF THE WEST,
as the New Lender
 
 
By:
/s/ Benjamin Arroyo
Name:
Benjamin Arroyo
Title:
Vice President



By:
 
Name:
 
Title:
 





FIRST AMENDMENT AND COMMITMENT INCREASE AGREEMENT
GRIFFIN IV

--------------------------------------------------------------------------------










BANK OF THE WEST,
as the New Lender
 
 
By:
 
Name:
 
Title:
 



By:
/s/ Annette Connell
Name:
Annette Connell
Title:
Vice President





FIRST AMENDMENT AND COMMITMENT INCREASE AGREEMENT
GRIFFIN IV